DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably disclose or teach a system for manufacturing an electromechanical structure, wherein the system has four entities for manufacture, such as are currently described in independent claims 1 and 19. Chung (US 6,404,643) IVO Maeda et al. (US 2015/0136837 A1), further in view of Nishimura et al. (US 2013/0176746 A1) do not disclose or teach arranging a fourth entity with three other entities for manufacture, and do not teach that the fourth entity is a hybrid or hydraulic injection molding machine.  Bandoh (US 4,347,211) teaches the use of four entities for manufacture; however, Bandoh is silent to the use of a hybrid or hydraulic injection molding machine as the fourth entity. The general use of a hybrid or hydraulic injection molding machine is taught by Plastics Technology (“Electric, Hydraulic, or Hybrid? What's the Right Injection Press for You?”; hereinafter: “Plastics Technology’). While it is not unreasonable to combine multiple (in this instance, five) prior art references in a 103 rejection, there is no reason to combine each and every one of these inventions with the invention of Chung. PHOSITA would not have had an obvious motivation to combine those elements of inventions that were capable in their own right. Further, the prior art cited does not clearly indicate that it possessed the above four entity system which was configured to select locations of the planar film for the pick- and-place machine to attach the electronic elements, wherein the selected locations are disposed outside of predetermined areas of maximum deformation introduced into the planar, flat film .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JEFFREY T CARLEY/Examiner, Art Unit 3729